DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is in response to the amendment filed 16 July 2020. No claims have been amended. Claims 1-11 have been cancelled. Claims 12-31 have been added. Therefore, claims 12-31 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13-18, line 1 recites “Claim 122” and, as claim 122 is not listed in the claims, it is unclear if the applicant intends to claim a new “Claim 122”.
Regarding claim 16, line 2-3 recites “any number of ridges of any thickness or gradient of slope” and it is unclear what the metes and bounds are for the number of ridges and it is unclear what the metes and bounds are for the ridge’s thickness and gradient of slope.

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15-17, 21-24, 27 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hobson et al. (2010/0192957 A1).
Regarding claim 12, in figures 1, 4-5 and 14 Hobson discloses a nasal cannula (nasal cannula arrangement 30), comprising: a central body portion (face mount part 32 and manifold portion 35) comprising a cavity (the central body portion 32/35 has a cavity defined by its hollow interior, see fig. 14) and an inlet 59 configured to allow a flow of gases from a gas source (gas source unit 15) to enter the cavity (the gas source 15 supplies gases to the inlet 59 to be sent to the user 1, see fig. 1 and para. [0115] lines 1-4 para. [0181] lines 1-4), wherein two prongs (prongs 33 and 34) extend from the central body portion 32/35 (two prongs 33/34 are shown to extend from the central body portion 32/35, see fig. 14), at least one localized reduction in cross-sectional area comprising a ridge (scalloped shape 1402), wherein a cross-sectional shape of the ridge 1402 is asymmetrical (the ridge 1402 is shown to have an asymmetrical scallop shape, 
Regarding claim 13, Hobson discloses that the ridge 1402 comprises a curved leading edge (the ridge 1402 includes a curved leading edge creating a twenty-two-degree angled slope, see fig. 14 and para. [0182] lines 8-14).
Regarding claim 15, Hobson discloses that the ridge 1402 comprises a convergent section (the ridge 1402 is shown to converge, from its curved leading edge and curved trailing edge, to a curved top, see fig. 14).
	Regarding claim 16, Hobson discloses that the at least one localized reduction in cross-sectional area comprise any number of ridges of any thickness or gradient of slope (the localized reduction in cross-sectional area is shown to comprise one ridge 1402 with a twenty-two-degree angled slope, see fig. 14 and para. [0182] lines 8-14).
Regarding claim 17, Hobson discloses that the ridge 1402 is off-centered relative to the prongs 33/34 (the ridge 1402 is shown to have its leading curve extend from the leftmost prong 33 such that the apex of the ridge 1402 is closer to the rightmost prong 34, see fig. 14 and para. [0182] lines 4-23).

Regarding claim 22, Hobson discloses that a width of the ridge 1402 varies (the ridge 1402 is shown to change in width due to having a curved leading edge with a greater incline than a curved trailing edge, see fig. 14 and para. [0182] lines 8-23).
Regarding claim 23, Hobson discloses that the flow of gases passes one of the two prongs 33/34 and the ridge 1402 before passing the other prong 33/34 (the flow of gases, entering from the inlet 59 flow into prong 33, the ridge 1402 then changing the flow of gases to subsequently enter prong 34, see fig. 14 and para. [0182] lines 4-23).
	Regarding claim 24, Hobson discloses everything as claimed, including the nasal cannula 30, central body portion 32/35, prongs 33/34, cavity (see fig. 14), inlet 59, localized reduction in cross sectional area (see fig. 14) and ridge 1402 as recited in the rejection of claim 12. Hobson further discloses that the ridge 1402 is off-centered relative to the two prongs 33/34 (the ridge 1402 is shown to have its leading curve extend from the leftmost prong 33 such that the apex of the ridge 1402 is closer to the rightmost prong 34, see fig. 14 and para. [0182] lines 4-23).
Regarding claim 27, Hobson discloses that the cross-sectional shape of the ridge 1402 comprises a rounded projection (the ridge 1402 is shown to have a rounded apex projection, see fig. 14 and para. [0182] lines 4-23).
	Regarding claim 31, Hobson discloses everything as claimed, including the nasal cannula 30, central body portion 32/35, prongs 33/34, cavity (see fig. 14), inlet 59, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-15, 18-20, 24-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kooij et al. (2011/0067704 A1) in view of Hobson et al. (2010/0192957 A1).
Regarding claim 12, in figures 36-38 Kooij discloses a nasal cannula, comprising: a central body portion (barrel 1005 and tube connector 1104) comprising a cavity (the central body portion 1005/1104 has a cavity defined by its hollow interior, see fig. 38 and para. [0236], lines 1-6) and an inlet (portion of the tube connector 1104 of the central body portion 1005/1104 which receives a tube 1100 which supplies breathable gas to the user, see para. [0042], lines 1-11 and para. [0234], lines 1-7) configured to 
Kooij lacks a detailed description of the ridge being asymmetrical.
However, in figures 4-5 and 14 Hobson teaches that a central body portion 32/35 for a cannula 30 has cavity with a localized reduction in cross-sectional area that comprises a ridge 1402 and that a cross-sectional shape of the ridge 1402 is asymmetrical (the ridge 1402 is shown to have an asymmetrical scallop shape, where the leading curve, closest to prong 33, has a greater increase in inclination than a trailing curve, closest to prong 34, see fig. 14 and para. [0182] lines 4-23). Therefore, it would have been an obvious matter of design choice to modify Kooij’s ridge to be 
Regarding claim 14, the modified Kooij device discloses that the ridge comprises a tapered leading edge (the ridge 1104a is shown to have an inclined tapered leading edge, see fig. 38 of Kooij).
Regarding claim 15, the modified Kooij device discloses that the ridge comprises one or more convergent (the ridge 1104a is shown to converge, from its tapered leading edge and tapered trailing edge, to a flat top, see fig. 38 of Kooij).
Regarding claims 18-19, the modified Kooij device discloses that the localized reduction in cross-sectional area is positioned on a manifold (tube connector 1104; the localized reduction in cross-sectional area is shown to be positioned on the manifold 1104, see fig. 38 and para. [0236] lines 1-4 of Kooij), the manifold positions the localized reduction in cross-sectional area between the two prongs when the manifold is received within the central body portion (the localized reduction in cross-sectional area is shown to be positioned between the two prongs 1010 when the manifold 1104 is inserted into the central body portion 1005/1104, see fig. 38 of Kooij).
Regarding claim 20, the modified Kooij device discloses everything as claimed including the manifold, but lacks a detailed description of the manifold being configured to be received from either end of the central body portion.

	Regarding claim 24, The modified Kooij device discloses everything as claimed, including the nasal cannula, central body portion, prongs, cavity, inlet, localized reduction in cross sectional area and ridge as recited in the rejection of claim 12. The modified Kooij device further discloses that the ridge is off-centered relative to the two prongs (the apex of the ridge 1402 is shown to be closer to the rightmost prong 34, see fig. 14 and para. [0182] lines 4-23 of Hobson).
Regarding claim 25, the modified Kooij device discloses that the ridge is closer to the prong closest to the inlet (the ridge 1104a is shown to be closer to the leftmost prong 1010 closet to the inlet in comparison to the tube 1100 which the ridge 1104a is furthest from, see fig. 38 of Kooij).
Regarding claim 26, the modified Kooij device discloses that the ridge is closer to the prong farthest from the inlet (the ridge 1104a is shown to be closer, to the rightmost prong 1010 that is furthest from the inlet, in comparison to the tube 1100 which the ridge 1104a is furthest from, see fig. 38 of Kooij).

However, in figure 14 Hobson teaches that the cross-sectional shape of the ridge 1402 comprises a rounded projection (the ridge 1402 is shown to have a rounded apex projection, see fig. 14 and para. [0182] lines 4-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kooij ridge’s cross-sectional shape with the rounded projection, as taught by Hobson, since such a modification would have involved a mere change in the form or shape of a component and since the modified Kooij ridge would perform equally well in changing the flow of gases downstream of the at least one localized reduction in cross-sectional area, see para. [0182] lines 4-7 of Hobson. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 29, the modified Kooij device discloses that the cross-sectional shape of the ridge is asymmetrical as recited in the rejection of claim 12 above.
Regarding claim 30, the modified Kooij device discloses a manifold (tube connector 1104, see fig. 38 of Kooij) receivable within the central body portion (the manifold 1104 is shown to be inserted into the barrel 1005 of the central body portion 1005/1104, see fig. 38 of Kooij), wherein the manifold comprises the at least one localized reduction in cross-sectional area (the localized reduction in cross-sectional area is shown to be positioned on the manifold 1104, see fig. 38 and para. [0236] lines 1-4 of Kooij).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kooij et al. and Hobson et al. as applied to claim 24 above, and further in view of Nielsen (5,740,799 A).
Regarding claim 28, the modified Kooij device discloses everything as claimed including the ridge, but lacks a detailed description of the cross-sectional shape of the ridge comprises a squared projection.
However, in figures 1-2 and 4 Nielsen teaches that a cannula 1 has a squared outer surface projection 7 can be used to reduce the flow area, see col. 2, lines 45-59 of Nielsen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kooij ridge’s cross-sectional shape with the squared outer surface, as taught by Nielsen, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allum et al. (2011/0214676 A1) is cited to show a central body portion with a ridge and Boussignac (8,375,946 B2) is cited to show a tube connector for directing gas flow with an asymmetrical ridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785